department of the treasury internal_revenue_service washington d c jun tax_exempt_and_government_entities_division uics attn legend taxpayer a taxpayer b taxpayer c taxpayer d taxpayer e date year date year date year date year date year date page year date year date date date year plan x trust y subtrust o subtrust p trustee z company m disclaimer n state s state t amount this is in response to the request for letter rulings submitted on your behalf by your authorized representative as supplemented by correspondence dated in which you request a series of letter rulings under sec_401 of the internal revenue page code code the following facts and representations support your ruling_request taxpayer a whose date of birth was date year died on date year while a resident of state s taxpayer awas _ years of age at his death thus he had not attained his required_beginning_date as that term is defined in code sec_401 taxpayer a was survived by his spouse taxpayer b whose date of birth was date year taxpayer a was also survived by three children taxpayer c whose date of birth was date year taxpayer d whose date of birth was date year and taxpayer e whose date of birth was date year taxpayer b is older than either taxpayer c taxpayer d or taxpayer e rp prior to his death taxpayer a participated in plan x maintained by company m as of date year taxpayer a’s plan x account balance was amount on date year taxpayer a established trust y trustee z is the trustee of trust y on date year taxpayer a by written designation named trust y as the beneficiary of his interest in plan x article ii of trust y provides that upon the death of taxpayer a trustee z is to create subtrust o which is to funded with a fractional formula intended to eliminate federal estate_tax and state death_tax article ii of trust y provides that the residue after funding subtrust o is to be held in subtrust p article i1 of trust y provides that during the lifetime of taxpayer b trustee z is to pay her the net_income of subtrusts o and p article il of trust y further provides that during taxpayer b’s lifetime trustee z is to pay her the principal of subtrusts o and p as the trustee deems proper for taxpayer b’s welfare article of trust y provides that upon the death of taxpayer b taxpayer b may appoint subtrusts o and p to or for the benefit of taxpayer a’s lineal_descendants and their spouses on date year taxpayer b executed a disclaimer of this limited power_of_attorney which your authorized representative asserts is qualified under relavant state law date year is within nine months of date year taxpayer a’s date of death asa page result of taxpayer b’s disclaimer under article ii of trust y trust y is to be divided among and held in separate trusts for taxpayer a’s lineal_descendants then living per stirpes article iil of trust y provides in relevant part that the trustee thereof shall pay each lineal descendant of taxpayer a his her separate trust at age upon the death of taxpayer b each lineal descendant of taxpayer a had attained age prior to the death of taxpayer a article of trust y further provides for limited powers of appointment to taxpayer a’s lineal_descendants and provides for the disposition of the trust property of said descendants in the absence of exercise of said power s of- appointment article i of trust y provides for the disposition of trust property if said property is not disposed of under any other article of trust y your authorized representative has asserted on your behalf that trust y is valid under the laws of state t the law governing trust y pursuant to article thereof trust y became irrevocable upon the death of taxpayer a see article i thereof and the documentation required under sec_1_401_a_9_-4 of the final regulations was provided to the plan x administrator on or before date sec_222 a of the statutes of state s provide in relevant part that any money or other assets payable to a participant or beneficiary from or any interest of any participant or beneficiary in a retirement or profit-sharing_plan that is qualified under sec_401 of the code as amended is exempt from all claims of creditors of the beneficiary or participant based on the above facts and representations you through your authorized representative request the following letter rulings that trust y constitutes a qualified see-through trust within the meaning of sec_1_401_a_9_-4 of the final regulations question and answer-5 page that if taxpayer b is living on date required minimum distributions from taxpayer a’s interest in plan x may be calculated based upon taxpayer b’s life expectancy and the service’s response to the second ruling_request does not change if taxpayer b were to die prior to date with respect to your ruling requests code sec_401 provides in general that a_trust will not be considered qualified unless the plan provides that the entire_interest of each employee- _ i ii will be distributed to such employee not later than the required_beginning_date or r will be distributed beginning not later than the required_beginning_date over the life of such employee or over the lives of such employee and a designated_beneficiary or over a period not extending beyond the life expectancy of such employee or the life expectancy of such employee and a designated_beneficiary code sec_401 provides in summary that a_trust shall not constitute a qualified_trust under this section unless the plan provides that if an employee dies before the distribution of the employee's interest has begun in accordance with subparagraph a ii the entire_interest of the employee will be distributed within years after the death of the employee code sec_401 provides in general that if any portion of the interest of a deceased plan participant is payable to or for the benefit of a designated_beneficiary such portion will be distributed beginning not later than year after the date of the deceased’s death or a later date as prescribed by the secretary under regulations in accordance with regulations over the life of the designated_beneficiary or a period not extending beyond the life expectancy of the beneficiary sec_401 of the code provides in relevant part that for purposes of this paragraph the term required_beginning_date means april of the calendar_year following the later of i the calendar_year in which the employee attains age or ii the calendar_year in which the employee retires page sec_401 of the code provides in summary that the term designated_beneficiary means any individual designated as a beneficiary by the employee with respect to your ruling requests final income_tax regulations under code sec_401 and sec_408 were published in the federal_register pincite federal_register date and in the internal_revenue_bulletin pincite_19_irb_852 date the preamble to the final regulations in relevant part provide that the regulations apply for determining required minimum distributions for calendar years beginning after date - r sec_1_401_a_9_-3 of the final regulations q a-1 describes in relevant part the life expectancy exception to the 5-year rule sec_1_401_a_9_-3 of the final regulations q a-3 a provides in general that with respect to the life expectancy exception to the 5-year rule described in code sec_401 and in a-1 distributions are required to begin to a non-spouse beneficiary on or before the end of the calendar_year immediately following the calendar_year in which the employee died q a-3 a adds that this rule also applies to the distribution of the entire remaining benefit if another individual is a designated_beneficiary in addition to the employee’s surviving_spouse sec_1_401_a_9_-5 of the final reguiations q a-5 b provides in general that if an employee dies before his required_beginning_date in order to satisfy the requirements of code sec_401 iii or iv and the life_expectancy_rule described in a-1 of sec_1_401_a_9_-3 the applicable distribution period for distribution calendar years after the distribution calendar_year containing the employee’s date of death is determined in accordance with paragraph c of this a-5 sec_1_401_a_9_-5 of the final regulations q a-5 c provides in general that with respect to a non-spouse beneficiary the applicable distribution period measured by the beneficiary's remaining life expectancy is determined using the beneficiary's age as of the beneficiary's birthday in the calendar_year immediately following the calendar_year of the employee’s death calendar years the applicable distribution period is reduced by one for each calendar_year that has elapsed after the calendar_year immediately following the calendar_year of the employee's death in subsequent page sec_1_401_a_9_-4 of the final regulations q a-4 a provides in relevant part that in order to be a designated_beneficiary an individual must be a beneficiary as of the date of the employee’s or ra holder’s death generally an employee's designated_beneficiary will be determined based on the beneficiaries designated as of the date of death who remain beneficiaries as of september of the calendar_year following the calendar_year of death sec_1_401_a_9_-4 of the final regulations q a-4 a further provides in relevant part that any person who was a beneficiary as of the date of the employee’s death but who is not a beneficiary as the following september eg because the person receives the entire benefit to which he is entitled before that september is not taken into account in determining the employee’s designated_beneficiary for purposes of determining the distribution period after the employee’s death the rule in q a-4 a applies to amounts distributed from a qualified_plan which pass through a valid see-through trust sec_1_401_a_9_-4 of the final regulations q a-4 c provides in relevant part that for purposes of this a-4 an individual who is a beneficiary as of the date of the employee’s death and dies prior to september of the calendar_year following the calendar_year of death without disclaiming continues to be treated as a beneficiary for purposes of determining minimum required distributions after the employee’s death without regard to the identity of the employee's successor beneficiary this rule is summarized in the preamble to the final regulations sec_1_401_a_9_-5 of the final regulations q a-7 a provides that except as otherwise provided in paragraph c of this a-7 not pertinent to this ruling_request if more than one individual is designated as a beneficiary with respect to an employee as of the applicable_date the designated_beneficiary with the shortest life expectancy will be the designated_beneficiary for purposes of determining the applicable distribution period sec_1_401_a_9_-4 of the final regulations q a-3 provides that only individuals may be designated beneficiaries for purposes of sec_401 a person who is not an individual such as the employee’s estate may not be a designated_beneficiary however q a-5 of sec_1_401_a_9_-4 provides that beneficiaries of a_trust with respect to the trust's interest in an employee's benefit may be treated as designated beneficiaries if the following requirements are met page the trust is valid under state law or would be but for the fact that there is no corpus the trust is irrevocable or the trust contains language to the effect it becomes irrevocable upon the death of the employee the beneficiaries of the trust who are beneficiaries with respect to the trust's interest in the employee's benefit are identifiable within the meaning of a-1 of this section from the trust instrument the documentation described in a-6 of this section has been provided to the plan_administrator r sec_1_401_a_9_-4 of the final regulations q a-6 b provides generally with respect to required minimum distributions after the death of the employee that documentation described therein must be provided by the trustee of the trust_beneficiary to the plan_administrator by october of the calendar_year following the calendar_year in which the employee died sec_1_401_a_9_-8 of the final regulations q a-2 a provides the separate_account rules with respect to defined contribution plans a separate_account is an account under which the beneficiary or beneficiaries differ from the beneficiary or beneficiaries of the other accounts in general if separate_accounts are set up for years subsequent to the calendar_year containing the date on which the separate_accounts were established or the date of death if later a separate_account under a plan is not aggregated with the other separate_accounts under the plan in order to determine whether the distributions from such separate_account satisfy the requirements of code sec_401 instead the rules in code sec_401 apply separately to each separate_account under the plan sec_1_401_a_9_-8 of the final regulations q a-3 provides that-a separate_account is a separate portion of an employee's benefit which reflects the separate interest of an employee’s beneficiary under the plan as of the employee's death for which separate_accounting is maintained the separate_accounting must allocate all post-death investment gains and losses contributions and forfeitures for the period prior to the establishment of the separate_accounts on a pro-rata basis in a consistent and reasonable manner among the separate_accounts sec_1_401_a_9_-4 of the final regulations q a-5 c provides in relevant part that the separate_account rules under a-2 of sec_1_401_a_9_-8 are not page available to beneficiaries of a_trust with respect to the trust’s interest in the employee's benefit sec_1_401_a_9_-9 of the final regulations provides the life expectancy and distribution period tables used to determine minimum required distributions the uniform lifetime table is the table to be used to determine the life expectancy of an individual with respect to your ruling_request trust y is the named beneficiary of taxpayer a’s interest in plan x your authorized representative has asserted on your behalf that trust y is a valid trust under the laws of state t that trust y became irrevocable upon the death of taxpayer a as provided for under agticle of trust y and that relevant documentation relating to trust y’s status as the beneficiary of taxpayer a’s interest in plan x was given to the administrator of plan x by the date required under the final regulations furthermore the service notes that the identity of each person or entity entitled to receive any portion of taxpayer a’s interest in plan x upon taxpayer a’s death is determinable by perusing the provisions of trust y thus with respect to your first ruling_request we determine as follows that trust y constitutes a qualified see-through trust within the meaning of sec_1_401_a_9_-4 of the final regulations question and answer-5 with respect to your second and third ruling requests relevant provisions of trust y provide that upon the death of taxpayer a taxpayer b became entitled to income and principal subject_to a standard from both subtrust o and subtrust p created under the provisions of trust y since taxpayer b’s interests in subtrusts o and p are not unlimited it becomes necessary to determine which other beneficiaries of trust y must be considered in determining who if anyone may be treated as taxpayer a’s designated_beneficiary with respect to his interest in plan x in this regard we note that the right of taxpayer a’s three children taxpayers c through e to take their remainder interests was contingent upon each child's attaining age however we also note that each child had attained age prior to taxpayer a's death thus upon the death of taxpayer a each of taxpayer a’s children had an unrestricted right to a portion of the remainder_interest in the trust y estate including taxpayer a's interest in plan x furthermore as noted above taxpayer b is older than each of taxpayer a’s three children page since the right of each child to his her remainder_interest in the trust y estate including taxpayer a’s interest in plan x was unrestricted at the death of taxpayer a it is necessary to consider only taxpayers b through e to determine which of them shall be treated as the designated_beneficiary of taxpayer a’s interest in plan x since taxpayer b is the eldest of the four with the shortest remaining life expectancy taxpayer b may be treated as the designated_beneficiary of said interest furthermore since taxpayers c through e had to be considered in determining who was the designated_beneficiary pursuant to sec_1_401_a_9_-3 of the final regulations q a-3 a required distributions from said interest must begin no later than the end of the calendar_year following the calendar_year of taxpayer a's death - finally with specific request to your third ruling_request we note that pursuant to sec_1_401_a_9_-4 of the final regulations q a-4 c since taxpayer b was alive at the death of taxpayer a as were taxpayers c through e if taxpayer b were to die prior to or on september of the calendar_year following the calendar_year of taxpayer a’s death she would remain the designated_beneficiary of taxpayer a’s plan x interest therefore with respect to your second and third ruling requests we conclude as follows that if taxpayer b is living on date required minimum distributions from taxpayer a’s interest in plan x may be calculated based upon taxpayer b’s life expectancy and the service’s response to the second ruling_request does not change if taxpayer b were to die prior to date this letter_ruling is based on the assumption that plan x either meets has met or will meet the requirements of code sec_401 at all times relevant thereto it also assumes that the disclaimer referenced herein is valid under relevant state law as asserted and meets the requirements of code sec_2518 finally it assumes that trust y is valid under state law as asserted this letter_ruling is based on the facts and representations contained herein this letter is directed only to the taxpayer that requested it and is based solely on the representations made with respect thereto sec_6110 of the code provides that it may not be used or cited as precedent page pursuant to a power_of_attorney on file with this office the original of this letter_ruling is being sent to your authorized representative the service's point_of_contact with respect to this letter_ruling is esq id phone who may be reached at fax sincerely yours r dollar_figure rte fora frances v sloan manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
